In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-066 CV

____________________


IN RE GARY REED WALP




Original Proceeding



MEMORANDUM OPINION (1)
	The petition for writ of mandamus, which Gary Reed Walp filed on February 3,
2003, seeks to compel the trial court presiding over the relator's civil suit to rule upon his
pro se motions. On February 13, 2003, the trial court granted the relator's Motion to
Terminate Court-Appointed Counsel's Representation, and ordered counsel to deliver
Walp's file to the district clerk for safekeeping. An appellate court may not issue a writ
of mandamus to compel a trial court to rule a certain way on a motion to which the trial
court's judicial discretion extends.  Womack v. Berry, 156 Tex. 44, 291 S.W.2d 677, 682
(1956).  The petition for writ of mandamus is denied.
	WRIT DENIED.
									PER CURIAM

Opinion Delivered March 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.